PER CURIAM.
Appellant raises four issues arising out of his convictions for armed robbery and depriving a law enforcement officer of his weapon, as charged in counts I and III of the information. We affirm on three of these issues without discussion, but on one issue we must reverse.
The written judgment indicates that appellant was convicted of four counts, but the trial court granted a post-trial judgment of acquittal on counts IV and V, and the jury acquitted the appellant of the charge in count II. We, therefore, affirm the convictions and sentences, but remand for a correction of the written judgment to reflect that appellant was only convicted of counts I and III.
ERVIN, JOANOS and WOLF, JJ., concur.